Citation Nr: 1733612	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss. 

3.  Entitlement to an initial compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from March 1960 to February 1964.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2013 rating decision in which the Department of Veteran Affairs (VA) Nashville, Tennessee, Regional Office (RO) denied entitlement to service connection for right ear hearing loss, granted a noncompensable rating for left ear hearing loss, and granted a noncompensable rating for tinnitus.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus existed prior to service, was 10 percent disabling prior to his entry into service, and has been 10 percent disabling throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.22, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The issue of a compensable rating for tinnitus arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103A notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The Board notes that during the pendency of the appeal, the Veteran requested a new examination "with a different examiner that is not bas[ed in] personal opinions."  See February 2013 Notice of Disagreement.  The January 2013 VA examination has been found to be adequate in regards to a finding of tinnitus that has been aggravated by service.  The examiner reported the Veteran's worsening tinnitus symptoms beyond natural progression due to service.  The Board finds this report of worsening symptoms to be adequate for the purposes of adjudicating the claim.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

When, as in this case, VA is rating a disability aggravated by active service, the rating is to reflect only the degree of disability over and above the degree existing at the time of entrance into active service.  38 C.F.R. § 4.22 (2016).  It is necessary therefore, in all cases of this character to deduct from the degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  Id.

The Veteran is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, at a noncompensable disabling evaluation.  The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent rating for recurrent tinnitus.  Note (2) indicates that only a single evaluation should be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Veteran is currently service-connected for tinnitus based on aggravation of pre-existing tinnitus.  The Veteran contends that a higher rating is appropriate due to constant symptoms, which he did not have prior to service.

The Veteran did not have a hearing examination upon entry; however, the Veteran was afforded an examination in April 1960, a month after entry.  In that examination, the examiner noted that the Veteran had tinnitus in the right ear prior to the first noise exposure and bilateral tinnitus following exposure to noise.  The examiner further noted that the Veteran reported that firecrackers made his ears ring.  

In a January 2013 VA examination, the examiner found that the Veteran clearly and unmistakably had bilateral subjective tinnitus at entrance to active service; however, the examiner also found that the Veteran experienced worsening hearing threshold shifts at exit from active service.  The examiner opined that the Veteran's bilateral subjective tinnitus was worsened by active military noise exposure. 

In a June 2017 hearing, the Veteran stated that he does not remember his ears ringing before service.  The Veteran stated that if he was asked, he may have reported firecrackers because it made sense.  The Veteran further reported constant ringing in his ears.

While the Board has considered the Veteran's statements regarding the onset of his tinnitus, the RO's finding that the cumulative evidence of record indicates that the Veteran's tinnitus existed prior to service is appropriate.  The January 2013 VA examination corroborates that the Veteran's tinnitus clearly and unmistakably pre-existed his service.  Therefore, a rating analysis based on consideration of aggravation is warranted.  

VA regulations require deduction of the pre-existing baseline level of severity of the tinnitus from the current level of severity of tinnitus.  See 38 C.F.R. § 4.22.  The Veteran's rating for tinnitus during service was 10 percent disabling, as such a rating is assigned for tinnitus.  While taking into consideration the Veteran's reported increased symptoms associated with his tinnitus, the Board finds that such disability likewise warrants a current 10 percent rating, which is the schedular maximum for such disability under the Rating Schedule.  As the Veteran's tinnitus was considered 10 percent disabling upon entry to service and is currently 10 percent disabling, a noncompensable rating for such disability is appropriate.


ORDER

An initial compensable rating for tinnitus is denied.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's right ear hearing loss and the severity of the Veteran's service-connected left ear hearing loss.

The Veteran contends that his right ear hearing loss is due to his period of service. Specifically, the Veteran asserts service connection for right ear hearing loss on the basis that he developed the condition due to daily exposure to noise hazards during service.

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since after December 31, 1970, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through December 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Veteran's service treatment records show that in April 1960, about a month after enlistment, the Veteran's audiological examination revealed that he had hearing acuity, in pure tone threshold values as follows (ISO-ANSI standards are in parenthesis): 


HERTZ

500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
10 (15)

The Veteran's service treatment records also indicate that in September 1963, the Veteran reported to the infirmary with bilateral ear drainage.  The Veteran was afforded a hearing examination.  At that time, the examination revealed pure tone threshold values as follows (ISO-ANSI standards are in parenthesis):


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
30 (40)
40 (45)

At his February 1964 separation examination, the Veteran was provided an audiological examination at his separation examination.  At that time, the examination revealed pure tone threshold values as follows (ISO-ANSI standards are in parenthesis): 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
10 (15)

The Board notes that the Veteran was not given a hearing examination upon enlistment, as it was not routinely required.  See March 1, 1960 Enlistment Examination.  Moreover, there is no noted condition with the Veteran's right ear at the time of entry.  The Board further notes that the Veteran's separation examination record notes "defective hearing, right ear, high frequencies," but such defect was not reported prior to the separation examination.

In January 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his right ear hearing loss.  In determining that the Veteran's right hearing loss was not as likely as not due to his period of service, the examiner noted the audiometer readings at the Veteran's entry and separation examinations.  The examiner did not discuss the September 1963 audiometer readings in the Veteran's service treatment records, which conflict with the findings on separation examination.  

The VA examiner also noted in his reasoning that, as a civilian, the Veteran worked in construction for 10 to 15 years without ear protection devices.  The examiner noted that this occupation consisted of, but was not limited to, pile driver noise, welding noise, bridge work and other loud construction equipment.  At a June 2017 hearing, the Veteran stated that he had only worked construction approximately 2 to 3 months.  He stated that his duties consisted of picking up sheet piles.  The Veteran further testified that after doing construction, he worked strictly in sales and was not around noise.  The Veteran also testified that he then worked in real estate, which did not involve noise exposure.

The January 2013 examiner also endorsed the statement that the Veteran had pre-existing hearing loss prior to entry.  The Board has converted the audiometric findings to ISO-ANSI standards in parentheses above.  However, as it is unclear what standard was used by the January 2013 VA examiner when he rendered his opinion, and there is conflicting evidence regarding this statement regarding pre-existing hearing loss in the right ear, clarification is needed.

Finally, the Veteran has recently submitted information regarding delayed hearing loss and acoustic trauma from rifles and aircraft.  Discussion of this information would be helpful in adjudicating this claim.

For all these reasons, it is appropriate to remand the issue of right ear hearing loss for further development.

As the outcome of the Veteran's claim for service connection for right ear hearing loss would affect the disability rating assigned for the Veteran's left ear hearing loss, this matter is inextricably intertwined.  Thus, the issue is remanded pending adjudication of the claim for service connection for right ear hearing loss. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the January 2013 VA examination.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file, discussing particularly the April 1960 service treatment record, the September 1963 service treatment record, the February 1964 service treatment record, and the January 2013 VA examination.  The examiner should note that service department audiometric readings prior to January 1, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI). 

If the examiner determines that the results are reflected in ASA standards, those numeric results must be converted to ISO-ANSI standards.  After a review of the record, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's right ear hearing loss is etiologically related to service?  In so opining, the examiner is asked to do the following: 

(1) reconcile the September 1963 audiometric findings showing hearing loss for VA purposes in the right ear with the subsequent February 1964 audiometric findings showing normal hearing; (2) clarify the finding of preexisting hearing loss with regard to the right ear; and (3) consider the data provided by the Veteran and explain the likelihood that any current right ear hearing loss is otherwise etiologically related to in-service noise exposure on a delayed onset or latent onset theory of causation. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of right ear hearing loss symptoms.  The examiner should explain the medical basis for the conclusions reached. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  

2.  Readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


